EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Edward Van Gieson (Reg. No. 44,386) on 9/27/2021.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1 and 11 as follows:

--1.    (Currently Amended) A method of generating a multi-dimensional gradient waveform for use in a magnetic resonance imaging (MRI) device coupled to a computer system, the method comprising:

(b) providing (i) a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, and (ii) a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject;
(c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints, the set of hardware limitations, and the set of regulatory limitations, thereby placing the design constraints, and also the hardware limitations, and the [[the]] regulatory limitations, in a geometrically transformed coordinate space;
(d) generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (1) that simultaneously satisfies all of the design constraints, the hardware limitations, and the regulatory limitations, in the geometrically transformed coordinate space and (11) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform; and
(e) generating a magnetic field gradient pulse, with the MRI device, according to criteria of the multi-dimensional gradient waveform of step (d).--


(a) providing a set of design constraints for the multi-dimensional gradient waveform along each dimension of the multi-dimensional gradient waveform, wherein the set of design constraints comprise a gradient start amplitude and a gradient end amplitude;
(b) providing a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, wherein the set of hardware limitations constrain maximum gradient fields below a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject;
(c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints and the set [[pf]] of hardware limitations, thereby placing the design constraints, and also the hardware limitations, in a geometrically transformed coordinate space;
(d) generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (1) that simultaneously satisfies all of the design constraints and the set of hardware limitations, in the geometrically transformed coordinate space and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform; and



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
2.	Claims 1-11 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 

4.	The objection to the specification (Abstract) set forth in the Non-Final office Action mailed on 6/24/2021 has been withdrawn because of the amendment filed on 9/22/2021. 

5.	Applicant’s remarks/amendments filed 9/22/2021, with respect to the rejection of independent claim 1 have been fully considered and finds the claims allowable because of the amendment filed on 9/22/2021. 

Applicant argues on page 6 of the remarks, filed on 9/22/2021 regarding the rejection of claims 1-10 on the grounds of nonstatutory double patenting as allegedly being unpatentable over claims 1-10 of U.S. Patent No. 10,641,857, that, “Claims 1-9, 11-16, and 18-20 stand rejected on the grounds of nonstatutory double patenting as allegedly being unpatentable over claims 1-10 of U.S. Patent No. 10,641,857. In response, Applicant is submitting a terminal disclaimer.” 

Applicant’s argument filed 9/22/2021 regarding the rejection of claims 1-10 on the grounds of nonstatutory double patenting as allegedly being unpatentable over claims 1-10 of U.S. Patent No. 10,641,857 is persuasive because applicant has filed Terminal Disclaimer on 9./27/2021 and Terminal Disclaimer was approved on 9/27/2021. Therefore, the rejection of claims 1-10 on the grounds of nonstatutory double patenting has been withdrawn.

Applicant argues on page 6-7 of the remarks, filed on 9/22/2021 regarding the rejection of claims 1-10 under 35 U.S.C. § 102 as allegedly being anticipated by Kim et al., (US 7,791,338 B2), that, “In response Applicant has amended independent claim 1. Page 11 of the Office Action states that the claim element for “regulatory limitations” was not considered in view of the “or” language in the claim. Applicant has amended claim 1 to include the limitation as a mandatory limitation by changing the “or” to an “and.” As amended, claim 1 is allowable over Kim on at least the same basis as cited in the Notice of Allowance for the parent case (U.S. Patent No. 10,641,857).
New Claim 11
New claim 11 deals with a special case of low performance hardware in which the hardware constrains the maximum fields below the safety limit. For example, paragraph 0056 of Applicant’s specification states, “If the gradient hardware is of low-performance, then the hardware limit may not extend beyond the safety limit at any point, and…. the hardware limitation may be the overall constraint. ” As claim 11 is a special case of claim 1, it is respectfully submitted that claim11 is condition for allowance.”

Applicant’s argument filed 9/22/2021 regarding the rejection of independent claim 1 under 35 U.S.C. § 102 as allegedly being anticipated by Kim et al., (US 7,791,338 B2) and argument regarding new independent claim 11 is persuasive because of the amendment filed on 9/22/2021 and with the examiner’s amendment dated 9/27/2021. Therefore, the rejection of claims 1-10 has been withdrawn.

Claims 1-11 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

(b) providing (i) a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, and (ii) a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject;
(c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints, the set of hardware limitations, and the set of regulatory limitations, thereby placing the design constraints, and also the hardware limitations, and the regulatory limitations, in a geometrically transformed coordinate space;
(d) generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (i) that simultaneously satisfies all of the design constraints, the hardware limitations, and the regulatory limitations, in the geometrically transformed coordinate space and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform; 

Kim (US 7791338 B2) is regarded as the closest prior art to the invention of claim 1. Kim discloses. “A method for magnetic resonance imaging (MRI) is provided. A scanning path is specified. Gradient amplitude is determined as a function of arc-length along the scanning path in k-space (Column 1 Line 29-32). A controller electrically is connected to the magnetic resonance imaging excitation and detection system and comprises a display, at least one processor, and computer readable media (Column 1 Line 38-41). An embodiment of the invention provides a complete simple and efficient method to design time-optimal gradient waveforms for arbitrary multi-dimensional k-space trajectories. The key in this method is to design a gradient amplitude as a function of arc-length along the k-space trajectory, rather than as a function of time (Column 2 Line 19-24). Below are some properties of planar and volumetric curves that are essential to the derivation of the time-optimal gradient waveform design. (21)    Suppose a specified path, curve, or trajectory C from C(0) to C(L) in k-space is given, as illustrated in FIG. 1. Suppose the curve C is described as a function of some parameter p: C(p)=(x(p),y(p),z(p)).epsilon.R.sup.3, p.epsilon.[0,p.sub.max] (1) Here, p=0 corresponds to the initial point and p=p.sub.max corresponds to the end point: C(0)=C.sub.0, C(p.sub.max)=C.sub.1. The first derivative of the curve with respect to its parameterization is the velocity or tangent vector of the parameterization (Column 3 Line 8-25). The design variable in the MRI system is the gradient waveform. The gradients are subject to hardware as well as  (31)    For the sequence constraints, the gradient waveform is constrained to follow a specific trajectory in k-space such that (32)   .function..gamma..times..intg..times..function..tau..times.d.tau. ##EQU00005## It is also constrained to have an initial value. For simplicity, an initial value of g(0)=0 is assumed. Other optional sequence constraints such as final or intermediate values are possible, but are not assumed here (Column 4 Line 48-62). (37)    Let s denote the arc length from the initial point. Because the k-space path is given as a constraint, only designing the time function s(t) is needed. Note that s is always increasing, so [dot over (s)](t).gtoreq.0. It follows from (5) and (8) that |g(t)|=.gamma..sup.-1[dot over (s)](t). (13) This means that it is sufficient to design the gradient magnitude along the path. (38)    The hardware constraints are formulated in the arc-length parameterization. It follows from equations (8), (9), (10), and (11) (Column 5 Line 26-60)”. However Kim does not disclose ii) a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject ………..the set of regulatory limitations, thereby placing the design constraints, and also the hardware limitations or the regulatory limitations, in a geometrically transformed coordinate space…. Therefore the invention of Kim, even if modified, do not alone or in combination with the other  “(b) providing (i) a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, and (ii) a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject; (c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints, the set of hardware limitations, and the set of regulatory limitations, thereby placing the design constraints, and also the hardware limitations, and the regulatory limitations, in a geometrically transformed coordinate space; (d) generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (i) that simultaneously satisfies all of the design constraints, the hardware limitations, and the regulatory limitations, in the geometrically transformed coordinate space and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-10 are allowed by virtue of their dependence from claim 1. 

Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

(b) providing a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, wherein the set of hardware limitations constrain maximum gradient fields below a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject;
(c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints and the set of hardware limitations, thereby placing the design constraints, and also the hardware limitations, in a geometrically transformed coordinate space;
(d) generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (i) that simultaneously satisfies all of the design constraints and the set of hardware limitations, in the geometrically transformed coordinate space and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform.

The most pertinent prior art of record to Kim (US 7791338 B2), failed to specifically teach the invention as claimed. However, the invention of Kim, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “(b) providing a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, wherein the set of hardware limitations constrain maximum gradient fields below a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject; (c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints and the set of hardware limitations, thereby placing the design constraints, and also the hardware limitations, in a geometrically transformed coordinate space; (d) generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (i) that simultaneously satisfies all of the design constraints and the set of hardware limitations, in the geometrically transformed coordinate space and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866